DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-13 are pending and are under examination on the merits.
No claims are amended or canceled.
Claim 13 is newly added.

	Double Patenting
The rejection of claims 1-9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. US 10676581 in the previous action is withdrawn in view of applicant’s filing of an approved terminal disclaimer over the patent. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection in the previous action of claims 1, 2, 4, 5, 7-12 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070208094 by Handa et al in view of US 20100087115 by Davis et al in further view of “Additives” by Andrews is repeated and maintained herein. New claim 13 is also rejected under the same premise. Specifically, 
Handa describes reduced-VOC and non-VOC blowing agents for making expanded and extruded thermoplastic foams. 
Regarding claim 1, Handa describes a foamed insulation/building product (paragraph 2) comprising a foam of polystyrene (abstract) with a blowing agent composition (paragraph 41) which has an R-value per inch of at least 4.0 (paragraph 18). Handa is silent about the presence of synthetic beeswax phase changing material, but describes flame retardants and other additives as possible in general, including heat stabilizers (paragraph 63, 64). 
Davis describes microencapsulation of a phase change material with enhanced flame resistance. 
Davis describes a microencapsulated synthetic beeswax phase change material (paragraph 10). Davis states that these materials provide enhanced thermal control by inhibiting the flow of thermal energy and are used in building materials (paragraph 5). Davis’ invention further is flame retardant (paragraph 36). Thus it would be obvious to one of ordinary skill to add the microencapsulated synthetic beeswax to the insulation/building product of Handa in order to enhance thermal control in the product and do so with flame retardancy. 
Davis and Handa are silent as to how much additive to add.
Andrews has written the cited article for The Encyclopedia Polymer Science and Technology about plastics additives.
Andrews states that additives are typically added to polymers in 0.05-5wt% during manufacture to improve the properties of the polymeric material. Thus it would be obvious to one of ordinary skill to add between 0.05-5wt% of the additive described by Davis to the polymeric material of Handa in order to improve the properties of the polymeric material.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Andrews and Handa describe values overlapping with the claimed range.

Regarding claim 2, Handa describes a blowing agent composition which comprises optionally several HFCs and/or carbon dioxide (paragraph 41). 

Regarding claim 4, Davis describes microencapsulation (paragraph 8).

Regarding claim 5, Davis describes optionally urea-formaldehyde, melamine formaldehyde (paragraph 21) and acrylate copolymer options (paragraph 22, 26). 

Regarding claim 7, Handa does not directly state that the foam is monomodal, however he does state that the foam does not have a density gradient (paragraph 80) and Handa does not describe a wide distribution of cell size, reporting only a single average cell size (see Figures). A uniform density means that the blowing agent is evenly distributed, and the single average cell size supports the same idea. Handa’s description meets the somewhat subjective term “monomodal”, which does not have a numerical definition in the instant specification. 

Regarding claim 8, Handa describes the density as 1-15 lb/ft3, preferably 1.5-3.5 lb/ft3 (paragraph 80). 

Regarding claim 9, Handa does not specifically measure compressive strength. He does mention that the inventive foam has similar compressive strength to the comparative foam sheet (paragraph 98), i.e. the compressive strength is not compromised by Handa’s blowing agent composition (paragraph 17). Handa states that the compressive strength can be controlled via amount of blowing agent (paragraph 69) and that compressive strength is related to density (paragraph 59). Handa in view of the secondary references describes the same polymer, similar blowing agent composition, and a narrower range of density compared to the instant requirements (see rejections above). Thus one of ordinary skill would reasonably expect the compressive strength, which is related to density, to at least overlap with that claimed. Prima facie case for obviousness of chemical composition is established if there is structural similarity between claimed and prior art subject matter, proved by combining references or otherwise, and if prior art gives reason or motivation to make claimed composition; burden and opportunity then falls on applicant to rebut prima facie case through showing that claimed composition possesses unexpectedly improved properties or properties lacking in prior art, that prior art is so deficient that there is no motivation to make changes that otherwise appear obvious, or by any other pertinent argument or presentation of evidence. (In re Dillon 16 USPQ2d 1897).

Regarding claim 10, Handa describes a closed cell foam (paragraph 81).

Regarding claim 11 and 12, Handa reports several specific cell sizes ranging from 162 microns (Fig.6 Inv.1) to over 400 microns in some directions (Fig.9 cell size, TD Inv.4). Handa describes controlling cell size using nucleating agents (paragraph 60, 96). Handa further notes that some reported sizes are larger than the foams as extruded due to later processing (e.g. paragraph 89, 94). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). It would be obvious to one of ordinary skill to arrive at values in the claimed range because Handa describes values overlapping with the claimed range.

Regarding new claim 13, Handa describes adding a flame retardant (paragraph 63) but is silent as to the amount to add. 
Andrews is described above. 
Andrews states that additives including flame retardants (p.1 final paragraph) are added in an amount of typically 0.05-5 wt% (p.1 paragraph 1). Andrews states that these are added to provide functionality not inherent to the polymer itself (p.1 final paragraph). Thus it would be obvious to one of ordinary skill to add 0.05-5wt% flame retardant where Handa is silent as to the amount in order to adequately provide functionality not inherent to the polymer itself.

The rejection in the previous action of claim 3 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070208094 by Handa et al in view of US 20100087115 by Davis et al in further view of “Additives” by Andrews in further view of “Honeywell sells novel low-global-warming blowing agent to European customers” by Honeywell is repeated and maintained herein. Specifically,
Handa is described above.
Regarding claim 3, Handa describes several hydrofluorocarbons including HFC-134a, optionally in combination (paragraph 41), but is silent as to hydrofluoroolefins, describing other “halogenated hydrocarbon” broadly (paragraph 41). 
Honeywell describes one of their recent blowing agent products.
Honeywell states that their new hydrofluoroolefin HFO-1234ze is a direct replacement for hydrofluorocarbon 134a (paragraph 3). Honeywell states that the HFO-1234ze has zero ozone-depletion potential and meets EU regulatory requirements for reducing the use of high global warming potential substances (paragraph 3). Thus it would be obvious to one of ordinary skill to substitute the HFO-1234ze for Handa’s HFC-134a in order to reduce ozone-depletion potential in a blowing agent combination. It is noted that this combination may still include other hydrofluorocarbons listed by Handa (paragraph 41), meeting the instant requirements. 

The rejection in the previous action of claim 6 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 20070208094 by Handa et al in view of US 20100087115 by Davis et al in further view of “Additives” by Andrews in further view of US 20080287560 by Loh et al is repeated and maintained herein. Specifically, 
Handa is described above.
Handa describes additives in general including heat stabilizers (paragraph 64) and cell nucleating agents (paragraph 60) but is silent as to infrared attenuating agents specifically.
Loh describes graphite additives for polystyrene foam (abstract).
Loh describes adding nanographite to polystyrene foam (abstract, paragraph 21), stating that it acts as an infrared attenuating agent and cell nucleating agent (paragraph 21). Loh states that the nano-graphite improves thermal insulation (R-value, paragraph 21), a stated goal of Handa (paragraph 82). Thus it would be obvious to add the nanographite infrared attenuating agent of Loh to the polystyrene foam of Handa in order to improve the thermal insulation of Handa. 

Response to Arguments
Applicant’s argument p. 5-6 of Remarks submitted 3/10/22 has been considered but is not persuasive. Applicant states that the Office acknowledges neither Handa nor Davis disclose the claimed concentration of organic phase change material. This is not found convincing because Handa and Davis are completely silent as to the amount of additive to add. Yet one of ordinary skill would necessarily need to add some amount of the additive described by Davis. Thus it would flow naturally to one of ordinary skill to look up a generic amount of additive to add to polymeric material such as is disclosed by Andrews, an encyclopedic reference. This does not amount to impermissible hindsight, but rather is a practical consideration to anyone of ordinary skill combining Handa and Davis. 
Furthermore, Andrews gives motivation to one of ordinary skill to add a significantly overlapping amount of additive to that instantly claimed. That motivation is cited in rejection above. 
The fact that Andrews encompasses a wide range of additives and plastics is moot as the specific polymer and additive are disclosed by the other applied art. 

Applicant’s argument p.7 has been considered but is not persuasive. Applicant cites specific advantages to the instantly claimed amount of synthetic beeswax. This is not convincing because the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). The amount of additive is disclosed in applied prior art Andrews. Furthermore, the advantages are not claimed. 
Should applicant wish to submit evidence of unexpected results, overcoming a §103 rejection based on unexpected results requires the combination of three different elements: the results must fairly compare with the prior art, the claims must be commensurate in scope and the results must truly be unexpected. (See MPEP §716.02). Applicant has not attempted to provide such a showing. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA W ROSEBACH whose telephone number is (571)270-7154. The examiner can normally be reached 8am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 5712721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA H.W. ROSEBACH/Examiner, Art Unit 1766                                                                                                                                                                                                        /MICHAEL M DOLLINGER/Primary Examiner, Art Unit 1766